         Case 3:19-cv-00286-JJV Document 26 Filed 08/28/20 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

 MARQUETTE TASHUN MAXWELL, JR.                  *
 #112986                                        *
                                                *
                        Plaintiff,              *
 v.                                             *            No. 3:19-cv-00286-JJV
                                                *
 R. BURSE,                                      *
 Jailer, Mississippi County Detention Center,
 et al.
                                                *
                                                *
                        Defendants.             *


                                 MEMORANDUM & ORDER

       Marquette Maxwell, Jr. (“Plaintiff”), an inmate at the Mississippi County Detention Center

(“MCDC”), filed this action pro se pursuant to 42 U.S.C. § 1983 against Jailer, R. Burse, in his

personal and official capacities. (Doc. No. 5.) He alleges Defendant Burse failed to protect him

from an attack by another inmate. (Id.) Defendant Burse has filed a Motion for Summary

Judgment, Brief in Support, and Statement of Facts. (Doc. Nos. 23-25.) Plaintiff has not

responded and this matter is now ripe for a decision. After careful review of the record, I find

Defendant Burse is entitled to summary judgment in his favor and Plaintiff’s claims should be

dismissed with prejudice.

I.     INTRODUCTION

       In his Amended Complaint, Plaintiff states:

       On May 4, 2019, around 8:30-9:00 p.m. during med call officer Burse let Antonio
       Carter a man with a murder charge who was in A Block come into C-Block (where
       I was located) claiming he was coming in the block I was at to get some
       commissary[.] Officer Jordan was the one who popped the door to C-Block while
       the door to A-Block was opened where inmates were receiving meds[.] Antonio
       Carter demanded that Officer Burse let him into C dorm[.] [W]ithout question
          Case 3:19-cv-00286-JJV Document 26 Filed 08/28/20 Page 2 of 8



       Officer Burse called Officer Jordan on the walk[ie] talk[ie] to pop C-Block’s door
       while A-Block’s door was opened[.] [ ] Antonio came into C-Block [and] I ran up
       the stairs and he followed me and assaulted me while another inmate Don Littleton
       had to come break the fight up[.] Officer Burse stood there at A-Block’s door
       watching the fight not calling for [backup]. Once the fight was broken up[,]
       Antonio Carter went back to his block[.] [O]nce the officer got to me he ignored
       the fact I had just been assaulted.

(Doc. No. 5 at 4.)

II.    SUMMARY JUDGMENT STANDARD

       Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment is proper “if

the movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A party asserting that a fact cannot be or

is genuinely disputed must support the assertion by citing to particular parts of materials in the

record, “including depositions, documents, electronically stored information, Affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials[.]” Fed. R. Civ. P. 56(c)(1)(A).

       When ruling on a motion for summary judgment, the court must view the evidence in a

light most favorable to the nonmoving party. Naucke v. City of Park Hills, 284 F.3d 923, 927 (8th

Cir. 2002). The nonmoving party may not rely on allegations or denials, but must demonstrate the

existence of specific facts that create a genuine issue for trial. Mann v. Yarnell, 497 F.3d 822, 825

(8th Cir. 2007). The nonmoving party’s allegations must be supported by sufficient probative

evidence that would permit a finding in his favor on more than mere speculation, conjecture, or

fantasy. Id. (citations omitted). A dispute is genuine if the evidence is such that it could cause a

reasonable jury to return a verdict for either party; a fact is material if its resolution affects the

outcome of the case. Othman v. City of Country Club Hills, 671 F.3d 672, 675 (8th Cir. 2012).




                                                  2
            Case 3:19-cv-00286-JJV Document 26 Filed 08/28/20 Page 3 of 8



Disputes that are not genuine or that are about facts that are not material will not preclude summary

judgment. Sitzes v. City of West Memphis, Ark., 606 F.3d 461, 465 (8th Cir. 2010).

III.   ANALYSIS

       As explained in detail below, Plaintiff has failed to demonstrate that Defendant Burse had

a sufficiently culpable state of mind to establish deliberate indifference/failure to protect. As such,

no constitutional violation exists and Defendant Burse is entitled to qualified immunity.

       A.      Failure to Protect

       According to Plaintiff’s Amended Complaint and Deposition, he was a pretrial detainee at

the time of the attack. (Doc. Nos. 5 at 3; 25-3 at 8.) Accordingly, his claims are not analyzed

under the Eighth Amendment, but instead under the Fourteenth Amendment’s Due Process Clause.

Kahle v. Leonard, 477 F.3d 544, 550 (8th Cir. 2007). “This makes little difference as a practical

matter, though: Pretrial detainees are entitled to the same protection under the Fourteenth

Amendment as imprisoned convicts receive under the Eighth Amendment.” Id. (citing Butler v.

Fletcher, 465 F.3d 340, 345 (8th Cir. 2006)).

       Under the Eighth Amendment, prison officials have a duty to protect inmates “from

violence at the hands of other prisoners.” Whitson v. Stone County Jail, 602 F.3d 920, 923 (8th

Cir. 2010) (internal citation omitted). Indeed, prison officials must “‘take reasonable measures to

guarantee’ inmate safety by protecting them from attacks by other prisoners.” Patterson v. Kelley,

902 F.3d 845, 851 (8th Cir. 2018) (internal citations omitted). To establish a constitutional claim

that a prison official failed to protect from violence by another inmate, a plaintiff “must make two

showings: ‘[1] an objective component, [that] there was a substantial risk of harm to the inmate,

and [2] a subjective component, [that] the prison official was deliberately indifferent to that risk.’”

Id. (internal citations omitted). “An official is deliberately indifferent if he or she actually knows



                                                  3
             Case 3:19-cv-00286-JJV Document 26 Filed 08/28/20 Page 4 of 8



of the substantial risk and fails to respond to it reasonably.” Young v. Selk, 508 F.3d 868, 873 (8th

Cir. 2007) (internal citation omitted). Negligence by prison officials is insufficient to satisfy the

subjective component. See Patterson, 902 F.3d at 855 (“[E]vidence of mere negligence by a prison

guard is not sufficient to survive summary judgment”) (internal citation omitted). Rather, to

establish the subjective component, a plaintiff must prove the prison official had a “sufficiently

culpable state of mind.” Irving v. Dormire, 519 F.3d 441, 446 (8th Cir. 2008) (quoting Farmer v.

Brennan, 511 U.S. 825, 834 (1994)).

        B.      Qualified Immunity

        Qualified immunity protects officials who acted in an objectively reasonable manner and

shields a government official from liability when his or her conduct does not violate “clearly

established statutory or constitutional rights of which a reasonable person would have known.”

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Qualified immunity is a question of law, not a

question of fact. McClendon v. Story County Sheriff's Office, 403 F.3d 510, 515 (8th Cir. 2005).

Thus, issues concerning qualified immunity are appropriately resolved on summary judgment. See

Mitchell v. Forsyth, 472 U.S. 511, 526 (1985) (the privilege is “an immunity from suit rather than

a mere defense to liability; and like an absolute immunity, it is effectively lost if a case is

erroneously permitted to go to trial.”).

        To determine whether a defendant is entitled to qualified immunity, courts generally

consider two questions: (1) whether the facts alleged or shown, construed in the light most

favorable to the plaintiff, establish a violation of a constitutional or statutory right; and (2) whether

that right was so clearly established that a reasonable official would have known that his or her

actions were unlawful. Pearson v. Callahan, 555 U.S. 223, 232 (2009); see also Saucier v. Katz,




                                                   4
          Case 3:19-cv-00286-JJV Document 26 Filed 08/28/20 Page 5 of 8



533 U.S. 194, 201 (2001).1 A defendant is entitled to qualified immunity only if no reasonable

fact finder could answer both questions in the affirmative. Nelson v. Correctional Medical

Services, 583 F.3d 522, 528 (8th Cir. 2009).

       To defeat qualified immunity and proceed to trial on his failure to protect claim, there must

be evidence that: (1) objectively, there was a substantial risk Plaintiff would be seriously harmed;

and (2) subjectively, Defendant Burse knew of and deliberately disregarded that substantial risk of

serious harm. See Blair v. Bowersox, 929 F.3d 981, 987 (8th Cir. 2019); Patterson, 902 F.3d at

851. As explained below, Plaintiff has shown neither.

       C. Personal Capacity/Jailer R. Burse

       In support of his Motion for Summary Judgment, Defendant Burse submitted an Affidavit

in which he explains, “I had no knowledge of any previous disputes between Detainees Maxwell

and Carter and did not know that an altercation would occur when Detainee Carter entered C

Block.” (Doc. No. 25-2 at 1.) Defendant Burse’s statement is also supported by Plaintiff’s own

Amended Complaint. Plaintiff does not allege that anyone at the jail knew that Antonio Carter

was a threat to Plaintiff. (Doc. No. 5.) Plaintiff simply alleges that Carter was a danger because

of the murder charge he was facing.

       Accordingly, Plaintiff has failed to establish Defendant Burse knew of an excessive risk to

his safety and disregarded it. According to Defendant Burse’s Affidavit and Plaintiff’s deposition,

infra, neither Plaintiff nor Defendant had any notice of any risk to Plaintiff, other than the risks

inherent in incarceration, prior to the attack. And Plaintiff has failed to meet proof with proof and



1
 Courts are “permitted to exercise their sound discretion in deciding which of the two prongs of
the qualified immunity analysis should be addressed first in light of the circumstances in the
particular case at hand.” Nelson v. Correctional Medical Services, 583 F.3d 522, 528 (8th Cir.
2009) (quoting Pearson v. Callahan, 555 U.S. at 236).

                                                 5
          Case 3:19-cv-00286-JJV Document 26 Filed 08/28/20 Page 6 of 8



show a genuine issue of fact exists regarding Defendant’s knowledge of an excessive risk to Mr.

Maxwell’s safety.

       With regard to Plaintiff’s allegation that Defendant Burse failed to provide medical

treatment after the assault, Jailer Burse states, “After placing Detainee Carter in administrative

segregation, I checked on Detainee Maxwell. Detainee Maxwell stated he was fine and did not

need to see the nurse.” (Doc. No. 25-2 at 1.) And on this point, even Plaintiff states he received

only minor injuries needing minor medical attention after the assault.

       According to Plaintiff’s deposition transcript, (Doc. No. 25-3), when asked if he had any

reason to believe Antonio Carter would ever hurt or physically assault Plaintiff, Mr. Maxwell

responded, “No.” (Id. at 13.) With regard to injuries, Plaintiff testified, “I had scratches, like, on

my face and scratches on my back and stuff like that.” (Id. at 21.) Plaintiff was seen that day by

medical staff who provided him “alcohol pads and stuff.” (Id. at 22.) Plaintiff admits his injures

“heal[ed] fine.” (Id.)

       It seems Plaintiff’s main contention is he believes Jailer Burse “. . . wasn’t supposed to

have two doors popped at the same time.” (Id.at 17.) And while understandably Plaintiff feels

wronged by this alleged lapse in judgment, this claim fails to support a constitutional claim of

failure to protect. A violation of prison rules and policies is not enough, standing alone, to sustain

a constitutional violation. Phillips v. Norris, 320 F.3d 844, 847 (8th Cir. 2003); Gardner v.

Howard, 109 F.3d 427, 430 (8th Cir. 1997). And, a § 1983 failure to protect claim cannot be

premised on negligence or even gross negligence. Patterson, 902 F.3d at 852 (dismissing a § 1983

failure to protect claim based on a prison guard’s negligent or grossly negligent failure to inspect

and monitor a barrack where an attack occurred); Tucker, 276 F.3d at 1001-02 (same).




                                                  6
            Case 3:19-cv-00286-JJV Document 26 Filed 08/28/20 Page 7 of 8



       D.      Official Capacity Claims

       Plaintiff has also sued Defendant Burse in his official capacity. (Doc. No. 5 at 2.) Official

capacity suits “generally represent only another way of pleading an action against an entity of

which an officer is an agent.” Kentucky v. Graham, 473 U.S. 159, 165 (1985) (quoting Monell v.

Dep’t of Social Servs. of City of New York, 436 U.S. 658, 690, n. 55 (1978)). As long as the

government entity receives notice and an opportunity to respond, an official capacity suit is, in all

respects other than name, to be treated as a suit against the entity. Id. at 166. Thus, Plaintiff’s

official capacity claim against Defendant Burse is to be treated as a claim against Mississippi

County. Section 1983 liability against municipalities and other local government units is limited:

       Local governing bodies, therefore, can be sued directly under § 1983 for monetary,
       declaratory, or injunctive relief where . . . the action that is alleged to be
       unconstitutional implements or executes a policy statement, ordinance, regulation,
       or decision officially adopted and promulgated by that body’s officers. Moreover,
       although the touchstone of the § 1983 action against a government body is an
       allegation that official policy is responsible for a deprivation of rights protected by
       the Constitution, local governments, like every other § 1983 “person,” by the very
       terms of the statute, may be sued for constitutional deprivations visited pursuant to
       governmental “custom” even though such a custom has not received formal
       approval through the body’s official decisionmaking channels.

Monell, 436 U.S. at 690-91. A municipality cannot be held liable under § 1983 on a respondeat

superior theory. Id. at 691. See also Johnson v. Outboard Marine Corp., 172 F.3d 531, 535-36

(8th Cir. 1999).

       Plaintiff has not identified any official policy or unofficial custom of Mississippi County

that caused or contributed to this alleged assault. Because Plaintiff makes no allegation that

Defendant Burse or Mississippi County were implementing an unconstitutional policy or custom,

his official capacity claims must be dismissed.

IV.    CONCLUSION

       IT IS, THEREFORE, ORDERED that:

                                                  7
            Case 3:19-cv-00286-JJV Document 26 Filed 08/28/20 Page 8 of 8



       1.       Defendant’s Motion for Summary Judgment (Doc. Nos. 23) is GRANTED.

       2.      Plaintiff’s claims against Defendant Burse are DISMIMSSED with prejudice.

       3.      Plaintiff’s Amended Complaint (Doc. No. 5) is DISMISSED with prejudice.

       4.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order and accompanying Judgment would not be taken in good faith.

       DATED this 28th day of August 2020.


                                                    ____________________________________
                                                    JOE J. VOLPE
                                                    UNITED STATES MAGISTRATE JUDGE




                                               8
